November 7.
JUDGE GREEN.
This is not a Bill for the specific execution of a parol contract only, but to remedy a mistake in the execution of such a contract, offering the Defendant the alternative to correct the mistake, by conveying the property really purchased, if he has a title to it, or t3 re-pay the money, if he has not. Here was a mutual mistake as to the very subject of the contract, and it is void, and should be rescinded, and the parties put in statu quo, by the repayment of the money, the vendor having no title to the property really sold. The Decree should be affirmed.
JUDGES CARR, COADTER and CA-BEEE concurred.*